Citation Nr: 1544229	
Decision Date: 10/16/15    Archive Date: 10/21/15

DOCKET NO.  14-15 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 10 percent for lumbosacral strain and radicular pain in the right lower extremity.  


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, attorney


ATTORNEY FOR THE BOARD

M. Mac, Counsel






INTRODUCTION

The Veteran served on active duty from February 1976 to February 1978.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO also denied service connection for a bilateral hip disability and tinnitus.  In an April 2014 statement, which the Veteran field in lieu of the VA Form 9 Appeal, he limited his appeal to a higher rating for a low back disability.  Thus, this is the only issue currently in appellate status.  

A total disability rating based on individual unemployability (TDIU) may be considered part of an increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009) (in which the United States Court of Appeals for Veterans Claims (Court) explained that "[w]hen entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability").  A May 2011 Social Security Administration (SSA) letter indicates that the Veteran was applying for disability benefits.  However, during the current appeal, the evidence does not indicate that he stopped working due to his low back disability.  Thus, a claim for TDIU pursuant to Rice is not currently before the Board.  The Veteran and his representative are advised that, if the Veteran wishes to file a claim for TDIU benefits, it must be submitted on the application form prescribed by the Secretary.  38 C.F.R. §§ 3.1(p), 3.155, 3.160 (2015).  

For the reasons set forth below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.  


REMAND

The Veteran was last afforded a VA spine examination in May 2011.  In statements dated in April 2014 the Veteran through his representative indicated that this low back disability increased in severity since his last examination.  
The Court has held that a veteran is entitled to a new VA examination where there is evidence that the disability has worsened since the last VA examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (wherein the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  In this regard, the Veteran's last examination of record is over three years old, and subsequent evidence shows that the low back disability may have increased in severity since the May 2011 VA examination.  Thus, under the duty to assist, a new VA examination is necessary to determine the current level of severity of the service-connected disability.   

Further, the Veteran's representative in April 2014 also pointed out that radiating pain into the left lower extremity, which was addressed in a March 2010 deferred rating decision, has never been formally adjudicated and that a claim for service connection for left leg radiculopathy is intertwined with the increased rating claim for a low back disability.  However, because the rating criteria pertaining to the lumbar spine specifically refer to the assignment of separate evaluations for neurologic manifestations, the issue is considered to be part and parcel of the issue seeking an increased evaluation for the low back disability rather than a separate intertwined issue.  The Court has held that VA's statutory duty to assist a veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991.  Thus, on remand the VA examiner is asked to evaluate the severity of radiating pain into both lower extremities.  

Lastly, there are outstanding SSA records that need to be obtained.  In a May 2011 SSA letter, it was noted that the Veteran applied for disability benefits.  As there may be underlying medical records at SSA that are relevant to the issue on appeal, an effort needs to be made to obtain them.  Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  In addition to any records that the Veteran identifies, obtain and associate all pertinent SSA records.  Follow the procedures for obtaining the records set forth by 38 C.F.R. § 3.159(c).  If VA attempts to obtain any outstanding records which are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, schedule the Veteran for an appropriate VA examination to determine the current nature and extent of the service-connected lumbosacral strain and radicular pain in the right lower extremity.  The claims file must be made available to be reviewed by the examiner in conjunction with the examination.  All necessary testing should be conducted. 

Following an interview with the Veteran and a physical examination of him, the examiner should describe in detail all current manifestations of the service-connected lumbosacral strain and radicular pain in the right lower extremity to include the following: 

a.) Range of motion of the thoracolumbar spine in degrees to include forward flexion and any functional loss due to pain or painful motion (supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion) as well as weakness, excess fatigability, incoordination, or pain on movement, swelling or atrophy.  Any additional functional loss should be expressed in terms of additional limitation of motion.  The examiner should also address whether there is additional loss of motion associated with flare-ups or on repetitive use.
b). The examiner should comment on whether there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis.  The examiner should indicate whether there is favorable or unfavorable ankylosis of the thoracolumbar spine or unfavorable ankylosis of the entire spine.  

c.) Any objective neurological abnormalities, either motor or sensory must be addressed.  The examiner should report all neurologic impairment affecting both the right lower extremity and left lower extremity and whether such abnormalities cause complete or incomplete paralysis, neuritis or neuralgia of any nerve.  If there is incomplete paralysis, neuritis, or neuralgia of any nerve, the examiner should identify the nerve affected and describe such paralysis as mild, moderate, moderately severe, or severe.  

d.) The examiner is asked to describe the frequency and duration of any incapacitating episodes due to the thoracolumbar spine disability, requiring bed rest prescribed by a physician and treatment by a physician, over a 12 month period.

A rationale for all opinions should be provided.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts), a deficiency in the record (i.e. additional facts are required), or a lack of necessary knowledge/training of the examiner.

3.  When the development requested has been completed, the AOJ should readjudicate the issue on appeal.  If the benefit sought is not granted, the Veteran and his representative must be furnished a Supplemental Statement of the Case.  The Veteran should be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

No action is required of the Veteran until he is notified by VA.  However, he is advised of his obligation to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to help procure treatment records, or to report for a scheduled VA examination, may impact the decision made.  38 C.F.R. § 3.655 (2015).  He is advised that he has the right to submit additional evidence and argument, whether himself or through his representative, with respect to this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  The law indeed requires that all remands by the Board or the Court be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).  




_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

